EXHIBIT 10.1
 
[logo.jpg]
 
Global Mobility
Corporate Human Resources
One Court Square – 46th Floor
Long Island City, NY  11120
 
19 December 2011
 
Michael Corbat
Chief Executive Officer Citi Holdings
Citigroup Inc.
 
Dear Michael Corbat:


Citi Expatriate Program—Assignment Letter – Program A


On behalf of Global Mobility, I am pleased to confirm the terms and conditions
of your expatriate assignment to the Regional Corporate Office in the United
Kingdom pursuant to the Citi Expatriate Program. Global Mobility is the unit
within Citi that oversees administration of the Citi Expatriate Program.  “Citi”
refers to Citigroup Inc. and its subsidiaries, including your current employer
at Citi and the host company or companies that make up the business unit in your
assignment location.


Your assignment is scheduled to start on 1 January 2012, subject to your
obtaining necessary work permits and visas.  Citi will assist you and your
family in obtaining the appropriate documents.


EMPLOYMENT STATUS


During the term of your expatriate assignment, you shall remain an employee of
Citi Global Markets Inc (CGMI), which will be lending your services to Citi
Global Markets Limited (CGML) pursuant to an inter-company agreement for the
supply of employee services. During your expatriate assignment, you will remain
an employee of CGMI, and your Expatriate salary and benefits will be
administered by CGML, as agent for your employer, pursuant to the terms and
conditions of the Citi Expatriate Program. During this time you will not be an
employee of CGML.


This letter is not an employment contract or a guarantee to employ you for any
definite period of time or at any place at any time.  To the extent legally
permissible, your employment by Citi at all times is on an “at-will” basis and
may be terminated at any time (subject to any applicable notice provisions in
your employment offer letter) by you or by Citi.  In the event you voluntarily
apply for and are granted permanent resident status or citizenship in the United
Kingdom, your assignment under the Citi Expatriate Program may be terminated.


 
 

--------------------------------------------------------------------------------

 
 
Page 2 of 8

CITI EXPATRIATE PROGRAM


The current terms and conditions of the Citi Expatriate Program are described in
detail in the Expatriate Handbook.  The most recent edition of the Expatriate
Handbook has been delivered to you together with this letter.  You should refer
to the Expatriate Handbook for more detailed descriptions of matters summarized
in this letter.  In the event of any conflict between the description of an item
of expatriate compensation or other feature of the Citi Expatriate Program in
this letter and its description in the most recent edition of the Expatriate
Handbook, the Expatriate Handbook will control.


Because you will remain an employee of CGMI in the United States during the term
of your expatriate assignment, you are not eligible for any benefits or salary
provided to Citi employees who are employed under local terms and conditions in
the United Kingdom.  However, while on assignment,  you will be subject to
certain local practices and customs, such as office hours and dress policies,
holiday schedules and, if applicable, restrictions in certain countries on
participation in Citi equity compensation and investment programs.


This letter summarizes key elements of the expatriate policies regarding
compensation, allowances, reimbursements, tax equalization and other benefits
that apply to Citi Expatriates generally and to your assignment
specifically.   The preliminary salary worksheet attached to this letter will
provide you with an estimate of your compensation and the allowances you will be
eligible for while on assignment under the Citi Expatriate Program.  Allowances
fluctuate based on various factors, including exchange rates, other market data,
and conditions in the assignment country, and are subject to change.  Refer to
the most recent Expatriate Handbook or contact your assignment country mobility
coordinator for additional details regarding specific allowances.


DURATION AND REASON FOR ASSIGNMENT


You have been assigned to fill a specific need with Regional Corporate Office as
Chief Executive Officer EMEA. If your assignment extends beyond three years,
during the fourth year, Citi, in its sole discretion, may extend your expatriate
assignment or begin to explore other options, including but not limited to,
termination of your assignment.


Upon termination of your assignment (subject to agreement by your employer
and/or the host employer in the assignment country or other relevant parties),
Citi may, but shall not be obligated to, offer you employment under local terms
and conditions in the assignment country, your sending country or another
country, or a new expatriate assignment.  Provided you have not resigned and
your employment has not been terminated involuntarily for cause, if you are not
offered (or you do not accept) continued employment with Citi upon termination
of your expatriate assignment, Citi will provide relocation assistance, as
detailed in the Expatriate Handbook, to repatriate you to the United States.


 
 

--------------------------------------------------------------------------------

 

Page 3 of 8


EXPATRIATE SALARY AND OTHER COMPENSATION


As of the start date of your expatriate assignment, your annual gross base
salary will be US$ 500,000. As always, your salary remains subject to change,
but for the duration of your assignment to CGML in the United Kingdom, your
compensation country will be the United States and your salary will be paid in
US Dollars. Additional details regarding expatriate salary administration can be
found in the Expatriate Handbook under the heading “Compensation.”


While on assignment, a “housing norm” representing assumed housing costs of an
employee of your position and family size in New York will be deducted from your
gross salary.  Details regarding housing norms can be found in the Expatriate
Handbook under the heading “Key Concepts—Compensation country housing
norms.”  The housing norm deduction can change if there is a change in your
family size in the assignment location and it will change if there is a change
in your base salary and/or annually based upon survey data provided to Citi by
an independent consultant.  You agree to this deduction from your pay and
acknowledge that it is subject to change and may be less than or may exceed the
housing allowance described below.


Your salary and any other payments you may receive as a participant in the Citi
Expatriate Program are also subject to such deductions as are required by law,
and as provided pursuant to the tax equalization policy. Elements of the tax
equalization policy and other policies and procedures regarding expatriate
taxation, including your responsibilities in this regard, are further described
below and in greater detail in the Expatriate Handbook under the heading
“Tax.”  Note that as part of tax equalization, you may be required to make
payments to Citi from time to time.


As a participant in the Citi Expatriate Program, you will be eligible for
specified benefits, subject to the applicable terms and conditions described in
detail in the Expatriate Handbook, including a moving allowance.


GOODS & SERVICES ALLOWANCE


To cover the difference in the cost of goods and services between New York  and
London, you may receive a monthly Goods and Services (G&S) differential
payment.  The amount of this payment can change monthly depending on inflation,
foreign exchange rates, family size, and salary. It is paid only if the cost of
goods and services, as determined by our outside consultant, exceed the costs in
New York. You acknowledge that receipt of a G&S differential payment in one
month is not a guarantee that you will receive a G&S differential payment in the
same amount (or any amount) in any subsequent month.


Your housing and utility allowance will be paid monthly, beginning with the
month in which you occupy expatriate housing.  The initial amount of your
allowance is based on your current job level and family size (which includes
only those dependents who accompany you on assignment) and is limited to an
amount determined for your assignment country. The housing and utilities
allowance is subject to periodic reviews and may change based upon survey data
provided by an independent consultant, or upon changes in your family.  You
agree to notify Citi promptly of any changes in your family status or if any
accompanying family members cease to live with you full-time in the assignment
country. You agree that you will be solely responsible for any rental and
utility costs in excess of the housing and utilities allowance.

 
 

--------------------------------------------------------------------------------

 

Page 4 of 8
 
EXPATRIATE HANDBOOK


All of the benefits, allowances, and policies referred to in this letter are
subject to the terms, conditions and limitations set forth in the Expatriate
Handbook, as it may be modified from time to time.  Please note that your
participation in the Citi Expatriate Program and entitlement to these benefits
is subject to your satisfactory performance of certain responsibilities in
connection with the administration of these benefits, especially your
obligations to submit reimbursement requests within certain deadlines, to
provide timely and effective cooperation in the tax return preparation process,
to promptly refund to Citi any overpayments you may receive, to promptly pay any
tax equalization balance owed to Citi and to promptly realize and return to Citi
the value of certain tax credits and benefits that accrue to you.  If you fail
to perform any of these obligations, you may lose your eligibility for
expatriate benefits, and you may be subject to disciplinary action.  By
accepting your assignment, you affirm that you have read and that you understand
the Expatriate Handbook and that you accept these obligations.  You may contact
Global Mobility if you have any questions.  Contact information can be found
under the contact section of the Global Mobility website at:
http://globalmobility.citigroup.net/.


The terms and conditions of expatriate benefits and the policies and procedures
that make up the Citi Expatriate Program may change.  The Expatriate Handbook
will be updated from time to time to reflect such changes or to clarify certain
matters.  The most recent version of the Expatriate Handbook will be available
on the Global Mobility Web site on the Human Resources Intranet at:
http://globalmobility.citigroup.net/.


If a benefit specified above as applying to you is eliminated entirely from the
Citi Expatriate Program, you will remain eligible for such benefit until the
conclusion of your current assignment, as provided in the most recent version of
the Expatriate Handbook prior to its elimination, but subject to modification in
the ordinary course of business.  Unless you are notified otherwise, you will be
eligible for any benefits added in subsequent editions of the Expatriate
Handbook, subject to the terms and conditions described therein.


TAX  MATTERS AND EXPATRIATE RESPONSIBILITIES


During your expatriate assignment, you will be tax equalized to the United
States. The tax equalization policy and the expatriate  benefits you will
receive are designed with the intent that your out-of-pocket costs for certain
living expenses while on assignment, including income taxes, will be similar to
what you would have paid had you been or remained an employee under local terms
and conditions in your compensation country.  To ensure the fair and equitable
administration of the Citi Expatriate Program, you agree to follow the
procedures and policies outlined in the Expatriate Handbook, and specifically,
to assume the following responsibilities:

 
 

--------------------------------------------------------------------------------

 

Page 5 of 8
 
·
Actual and Hypothetical Taxes

As provided in the Expatriate Handbook, as part of the tax equalization process,
Citi will pay all income taxes to all taxing jurisdictions on total Citi
compensation (and taxable expatriate allowances, reimbursements and benefits)
paid during your expatriate assignment.  During this same period, Citi will
deduct hypothetical taxes from your expatriate salary each month, and from any
incentive compensation, including cash bonuses, deferred cash awards and equity
compensation that is paid to you during your assignment.  You will be
responsible for paying hypothetical tax to Citi in cash on any income from Citi
equity awards during your assignment (e.g., stock option exercise gains and the
value of stock awards at vesting) to the extent the amount of hypothetical tax
due on such income may not be deducted in shares.  Payment of hypothetical tax
on income from Citi equity awards will be due immediately at the time of the
relevant transaction, and if provision for immediate payment in full is not
made, your equity award transaction or your rights to the award may be
cancelled.


Hypothetical taxes, calculated on your Citi compensation, will be based on
United States  income tax law in effect at the time each item of Citi
compensation is paid to you, as determined by Citi and its tax and legal
advisors.  By accepting an expatriate assignment, you agree to pay hypothetical
tax in accordance with the tax equalization policy. You acknowledge that your
hypothetical tax obligation to Citi may exceed the amount of actual tax you
would pay on the same income were you not subject to the tax equalization
policy.


You will be responsible for all actual taxes due on any non-Citi income, but, as
more fully explained in the Expatriate Handbook, you may claim a limited right
to tax protection for non-Citi income that becomes subject to tax in your
assignment country.  If you receive income from Citi equity or deferred cash
awards after your assignment has ended but that is subject to tax in a former
assignment location, you may also be entitled to a limited tax protection
benefit, as more fully described in the Expatriate Handbook.


As more fully described in the Expatriate Handbook, Citi’s expatriate tax
preparer, currently PricewaterhouseCoopers (“PwC”), may prepare an annual tax
equalization calculation to compare the hypothetical tax withheld from your
compensation and paid by you during each year of your assignment to your total
hypothetical tax liability for the year on an annualized basis.  If the
calculation shows a balance owing to you, it will be paid by Citi within 30
days.  If the calculation shows a balance owing to Citi, you agree to pay the
outstanding hypothetical taxes within 30 days of the date of your final tax
reconciliation statement for the year.  If you fail to pay by this deadline, you
may be subject to disciplinary action.


·
Filing Tax Returns

You agree to cooperate with PwC in preparing any required income tax returns,
including providing PwC with any required information in a timely manner and
ensuring that it is complete and accurate in all material respects.  You will be
liable for any charges, penalties and interest assessed by the taxing
authorities as a result of any untimely or inaccurate submissions by you.

 
 

--------------------------------------------------------------------------------

 

Page 6 of 8


·
Payment of Certain Tax Benefits to Citi

Because Citi will pay your actual tax liabilities on Citi compensation and
taxable expatriate allowances, reimbursements and benefits, and your tax
liability on such income will be limited to hypothetical tax on Citi
compensation, you agree that Citi will be entitled to receive the value of any
foreign tax credits or other tax benefits you may claim on your personal tax
returns.  Citi or PwC will advise you as to any such benefits that may be
claimed on your personal tax return and you will be entitled to tax preparation
services after your assignment has ended to the extent necessary for you to
realize such benefits.  As a condition to your assignment, you agree to use your
best efforts to realize any such benefits at the earliest possible opportunity
and to pay the value of such benefits to Citi within 30 days of the date you
file the applicable tax return on which they were utilized, or if sooner, upon
your receipt of a corresponding income tax refund.  You agree that this
obligation may survive the termination of your expatriate assignment or your
employment by Citi.
 
EMPLOYEE BENEFITS AND COUNTRIES DEFINED


·
Employee Benefits

Throughout your assignment, you will be eligible for the expatriate health and
insurance program, which includes medical and dental coverage.


Information on your various benefits will be provided to you under separate
cover.


·
Countries Defined

Your expatriate assignment will typically impact more than one jurisdiction.  In
order to facilitate the best possible management of expatriate benefits, the
countries to which you have a relationship during your assignment are specified
as follows:


Your assignment country is the United Kingdom and your compensation country is
the United States.


Your pension country is the United States.  You will continue to be covered
under the current retirement plan for your pension country for which you are
eligible (if any).  Generally, you will not be eligible for any company or
government provided benefits in your assignment country, unless required by
law.  You will remain eligible for other mandatory or government social/welfare
programs in your pension country to the extent legally possible.


Your home leave country is the United States and is the country to which you and
your family may take your annual home leave.


The country to which you are expected to return at the end of your expatriate
assignment is the United States, which is referred to as your return
country.  If your assignment ends on good terms, Citi will make a reasonable
effort to find you a suitable position within Citi upon your return to this
country.  However, you accept that Citi does not guarantee you reinstatement to
your pre-assignment position (or any other position of employment) in this
country or anywhere else in the world.

 
 

--------------------------------------------------------------------------------

 

Page 7 of 8


VARIATION OR TERMINATION OF POLICY AND/OR TERMS OF ASSIGNMENT


Citi reserves the right to modify, amend and/or discontinue any of the benefits,
policies or other terms and conditions of the expatriate program described in
this letter and/or the Expatriate Handbook at any time and from time to
time.  Citi also maintains, and you acknowledge by signing below, that the place
of work is not an essential element of the employment relationship and can be
changed by Citi, in its sole discretion.


NOTICE


Your employment may be terminated in accordance with the notice provisions
designated within the US Separation Pay Plan.


The benefits described in this letter and Expatriate Handbook, and your
participation in the Citi Expatriate Program (except for any rights to
repatriation, reimbursement of expenses or tax protection or your obligations to
make payments to Citi that expressly survive your assignment), will cease on the
termination of your assignment.


You should refer to the section of the Expatriate Handbook titled “Conclusion of
Expatriate Assignment” for further information on what happens in the event of
the termination of your employment (by Citi or by you) during your expatriate
assignment.


RIGHT OF SET OFF


As a condition of your participation in the Citi Expatriate Program, you agree
that any obligation you incur as a participant in the Citi Expatriate Program to
pay or refund any amount to Citi (including your obligation to realize and pay
to Citi certain tax benefits) will survive the termination of your assignment
and the termination of your employment with Citi; that, to the extent permitted
by applicable law, any such amounts owed by you may be set off against salary,
deferred compensation and incentive awards, or any other amounts owed to you by
Citi; and that this right of set off will be in addition to any other legal or
equitable remedies that may be available to Citi if amounts owed by you are not
timely paid in full.  You agree that amounts owed by you to one Citi entity may
be set off against amounts payable to you by another Citi entity.


DATA PRIVACY


By signing this letter, you agree that Citi, any affiliated company, and third
parties may in connection with your employment and/or your expatriate assignment
(during and after termination), process personal data (including sensitive
personal data) for the purposes of managing your employment and assignment
arrangements (for example, for the provision of benefits to you), for compliance
with legal and regulatory obligations (including, but not limited to, the
prevention and detection of crime and anti-terrorism), for the purpose of Citi’s
business or other legitimate interests or as otherwise required or permitted by
law or regulation. Because of the international nature of an expatriate
assignment, your personal data will, subject to applicable law, be transferred
to other countries for the purposes of managing your international
assignment.  This means that personal data will be transferred to countries,
particularly the United States, where Citi’s data servers are located.  Each
country provides different standards of legal protection of personal data.

 
 

--------------------------------------------------------------------------------

 

Page 8 of 8
 
SIGNATURE


Please sign and date two copies of this letter and return one copy to me and
retain the other copy for your records.  By signing below, you agree to the
terms and condition of and to abide by the policies of the Citi Expatriate
Program and your assignment as summarized and set forth in this letter and the
Expatriate Handbook, which you acknowledge that you have read and understood.


I wish you much success in your new assignment.


Sincerely,


/s/ Katherine E. Thompson


Katherine E. Thompson
Managing Director, Global Mobility
 

Accepted by:  /s/ Michael Corbat
 
 Date:      
12/21/11 
 
Michael Corbat                

 
Attachments:   Expatriate Pay Statement Estimate


 
 

--------------------------------------------------------------------------------

 
 
[logo2.jpg]
 

 
EXPATRIATE PAY STATEMENT ESTIMATE
         
NAME:
Michael Corbat
GEID:
 
HOME LOCATION:
New York
HOST LOCATION:
London
MARITAL STATUS:
 
LIVING AT POST:
2
STAFF TYPE:
Program A
TAX EXEMPTIONS:
2
LEVEL:
 
HARDSHIP ALLOW%:
0
HOST TO HOME FX RATE:
0.61957869
JOB GRADE:
0
       
This is a preliminary salary worksheet.  It provides an estimate of your
compensation and allowances under the expatriate program.  This statement is an
estimate of net pay.  It includes medical and dental voluntary deductions.
Allowances fluctuate based on various conditions, including exchange rates.  For
additional details, please refer to the Expatriate Handbook.
   
USD              
USD            
   
Monthly
Annual
COMPENSATION
BASE SALARY
41,666.67
500,000.00
 
GOODS & SVC ALLOWANCE
1,528.90
18,346.74
PRE-TAX DEDUCTIONS
MEDICAL CONTRIBUTION
-456.80
-5,481.60
 
DENTAL CONTRIBUTION
-33.42
-401.04
HYPO HOUSING NORM
HYPO HOUSING NORM
-2,686.43
-32,237.10
HYPO TAX PAID BY EMPLOYEE
HYPO FEDERAL - US
-10,088.17
-121,058.03
 
HYPO TAX - STATE
-3,172.71
-38,072.50
 
HYPO FICA - SOC. SEC.
-373.80
-4,485.60
 
HYPO FICA - MED
-604.17
-7,250.00
NET PAY IN US DOLLARS
 
25,780.07
309,360.87
Below is a brief summary of expatriate eligible allowances:
Housing Allowance:  Citi will contribute towards the cost of housing in the
assignment country up to housing allowance limits established in the assignment
location. They are based on job level/position and family size at the assignment
location. Your housing allowance limit is GBP 8,764 /month (amount in local
currency).
       
Utility Allowance:  You will be reimbursed for utilities expenses such as water,
gas, electricity and home heating fuel separately, up to a limit established for
the host country. In locations where an established utility allowance does not
exist, actuals will be reimbursed per policy. Consult with your Assignment
Country Mobility Coordinator for additional details. Your utility allowance
limit is GBP 400/month (amount in local currency).
       
Goods and Services (G&S) Allowance:  When everyday living costs are higher in
the assignment location than in the compensation country, Citi will pay a G&S
differential. This is based on spendable income up to a predetermined maximum
annual base salary, actual family size (up to a maximum of six eligible family
members including Expatriate), expatriate living costs in the assignment
location, and exchange rates.
         
Index:
134.95
   
Family Size:
2
   
Exchange Rate:
0.6195786
   
Spendable:
52,485.26
         
Medical and Dental Contribution:  Represents your monthly medical premium
deduction based on your family size as well as your total compensation.   Given
the discretionary nature of incentive compensation, the premium reflected on
this statement is an estimate and may vary from the actual premium deducted from
your monthly expatriate pay.

 
 
 

--------------------------------------------------------------------------------

 